Citation Nr: 0905948	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  08-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from October 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  In pertinent part of that rating 
decision, the RO granted service connection for PTSD and 
assigned the disability a 30 percent rating effective from 
July 20, 2006.  

In August 2007, the Veteran's representative met with a 
decision review officer (DRO) for an informal conference at 
the RO.  A summary of that conference is in the record.

In a March 2008 rating decision, the RO increased the rating 
assigned for disability due to PTSD from 30 percent to 50 
percent, effective back to July 20, 2006, the effective date 
of service connection.  The increased rating claim, however, 
remained in controversy because the rating remained less than 
the maximum available benefit awardable.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

By way of a June 2008 decision, the RO denied a claim for 
entitlement to total disability rating due to individual 
unemployability (TDIU).  To date, the Veteran has not 
initiated an appeal.
  

FINDING OF FACT

Since the effective date of service connection, disability 
due to PTSD causes no more than occupational and social 
impairment, with reduced reliability and productivity, or 
difficulty in establishing and maintaining effective work 
relationships.  The evidence does not show occupational and 
social impairment, with deficiencies in most areas such as 
work, family relations, judgment, thinking, or mood, or shown 
an inability to establish and maintain effective 
relationships. 

CONCLUSION OF LAW

The schedular criteria have not been met for a disability 
rating in excess of 50 percent for PTSD.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice it intended to serve has been fulfilled. 
 Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
records of post-service treatment, as well as providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records.  The appellant was afforded a VA 
psychiatric examination in October 2006, and the claims file 
includes records of ongoing treatment as recent as 2008. 
 Significantly, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000).

2.	Increased Rating for PTSD

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

Disability due to PTSD has been rated as 50 percent under a 
general set of criteria applicable to psychiatric 
disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under the criteria found at Diagnostic Code 9411, a 50 
percent rating is warranted when psychiatric disability 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.  

A higher disability rating of 70 percent is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, and inability to establish and maintain 
effective relationships.  Disability at this rating is due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances.  
38 C.F.R. § 4.130.  

A 100 percent disability rating is warranted for total 
occupational and social impairment.  Disability is manifested 
by such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the 
Board is aware of the fact that psychiatric health care 
providers have their own system for rating psychiatric 
disability.  This is the Global Assessment of Functioning 
(GAF) rating scale, and it is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing 
DSM-IV).  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings that may be employed in that determination, 
and it is highly probative, as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994) .
  
Regarding the GAF scale score relevant to the case at hand 
the following applies.  GAF score from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  

Factual Background 

In a July 2006 Mental Health Assessment conducted at the 
Topeka VA Medical Center, the Veteran was diagnosed with PTSD 
manifested as depression with a GAF scale score of 60.  In 
that report, the examiner noted that the Veteran's depression 
was intensified by social and familial stress, including 
concern over his wife's poor health condition and his recent 
retirement.  At the time of that exam, the Veteran had been 
married for over 32 years and retired after at least 24 years 
in the United States Postal Service (USPS).  Shortly after 
this assessment, the Veteran filed his application for 
service connection for mental disorders, including PTSD. 

In an August 2006 VA psychiatric assessment report, the 
examiner observed that although the Veteran was "open and 
cooperative" during testing procedures, he was "chronically 
depressed, and socially withdrawn and isolated" from others.  
The examiner noted that the Veteran's depression was 
manifested through symptoms of fatigue, lack of 
assertiveness, a "quick to give up" attitude, anxiety, and 
sleeping impairment. 

In October 2006, VA afforded the Veteran a psychiatric 
examination to evaluate his mental disorder.  The examiner 
noted that the Veteran's symptoms caused "some difficulties 
in his interpersonal relationships, particularly with his 
spouse and prior co-workers."  The Veteran reported that he 
had several instances of difficulty working with management 
and quality control while at USPS.  With regard to the 
Veteran's employment, the examiner stated, "[h]e has been 
able to be employed due to the fact that he has had the 
ability to work the third shift, primarily alone in 
isolation. He has been able to minimize his contacts with 
supervisors and peers."  With regard to his marriage, the 
Veteran reported that his marriage was rocky at times, but 
his wife stuck by him.  He also reported that he was involved 
at church and volunteered as a mentor to elementary and 
middle schoolchildren in the local school district.  The 
examiner recorded that the Veteran did not have delusions or 
hallucinations, suicidal or homicidal ideations, or manic or 
hypo-manic symptoms.  He was observed to have appropriate 
hygiene and behavior.  The examiner confirmed that the 
Veteran had PTSD manifested as depression with a GAF scaled 
score of 60.  Based on the evidence mentioned above, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating.  

The Veteran continued to receive treatment from the Topeka VA 
Medical Center for his PTSD from September 2006 to March 
2008.  In an August 2007 psychiatric assessment, the Veteran 
was given a GAF scale score of 53.  From August 2007 to March 
2008, the Veteran attended psychiatric group counseling 
almost weekly.  These records contained similar findings.  
The Veteran's chief complaints were sleeping problems, 
anxiety, depression, and anger outbursts.  His mental status 
was recorded as a moderate depressed mood, sleep impairment, 
and mild concentration, difficulties with cognitive 
functions, organized thoughts and goal direction.  The 
Veteran reported one episode of a panic attack while he 
attended a Marine Corps reunion.  He also reported increased 
difficulties with his wife due to her gambling addition and 
his anger outburst.  

After a subsequent review of the Veteran's claim file, by way 
of a March 2008 rating decision, the RO increased the 
Veteran's disability rating from 30 to 50 percent, effective 
July 20, 2006.  Even though the RO determined that the 
Veteran was entitled to an increase in his disability rating 
from 30 to 50 percent, his claim remains in controversy 
because the rating remained less than the maximum available 
benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Analysis

As an initial matter, the Board notes that the Veteran's 
attorney has argued that the Veteran is "entitled to a 
higher initial rating more than 50 [percent] to include total 
rating based on unemployability for his service connected 
disability."  The Board points out that the claim for a 
higher rating for PTSD and the claim for entitlement to a 
TDIU for service-connected disability are two separate 
claims.  As discussed in the introduction, however, only the 
matter of entitlement to a higher rating for PTSD is on 
appeal before the Board at this time.  The Board has no 
jurisdiction over the TDIU claim, as it is not in appellate 
status.  By way of a June 2008 decision, the RO reviewed the 
Veteran's claim for TDIU and denied it.  To date, the Veteran 
has not initiated an appeal as to that decision.  As such, 
the only issue before the Board is whether the Veteran is 
entitled to an initial rating in excess of 50 percent for his 
service connected PTSD.  

As explained below, the Board concludes that the objective 
findings show that the Veteran's disability more closely 
approximates that required by the criteria for a 50 percent 
disability rating than any of the higher ratings under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran's medical records from July 2006 to March 2008 
showed objective findings of a mental disorder, identified 
mainly as PTSD manifested by depression.  In the reports of 
psychiatric treatment during the period from July 2006 to 
March 2008, and in the October 2006 VA examination, the 
examiners reported similar findings.  The objective findings 
showed that the Veteran had sleeping impairment, depression, 
lack of assertiveness, difficulties in cognitive thought 
processes, isolation from others, anxiety and other symptoms 
as noted above.  As observed by the examiner in the October 
2006 examination, the Veteran's symptoms have contributed to 
his difficulty functioning at work and in social situations 
with his wife and others.  The examiner further noted that 
although the Veteran was able to maintain his employment for 
over 24 years, it was because his positions involved limited 
interaction with his supervisors and co-workers.  Moreover, 
in the treatment records throughout this period, the Veteran 
has been assigned a GAF score of 60, and most recently a 53.  
As described above, a GAF score between 51 and 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  

These findings indicate that the Veteran's psychiatric 
disability more closely approximates the disability picture 
described in the rating criteria for a 50 percent disability 
rating, than it does any of the higher ratings under 
38 C.F.R. § 4.130.  

The Board notes that the Veteran's attorney has argued that 
the Veteran's PTSD disability was not properly rated pursuant 
to the criteria under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Specifically, he asserted that VA incorrectly assigned 
the rating based on the "absence of symptoms" from the 
criteria for the next higher evaluation instead of "the 
symptoms which were actually described" that resulted in the 
level of the Veteran's occupational and social impairment. 

When a veteran's impairment is evaluated under the Rating 
Schedule, both the presence of symptoms identified in the 
rating criteria and the absence of symptoms identified in the 
rating criteria are factors that must be considered to 
determining the proper disability rating to assign the 
Veteran's disability.  See 38 C.F.R. § 4.6.  (Every element 
in any way affecting the probative value to be assigned to 
the evidence in each individual claim must be thoroughly and 
conscientiously studied.)  Without the ability to distinguish 
rating criteria by the lack of findings, VA would not be able 
to separate ratings under the Rating Schedule.  See Mauerhan 
v. Principi,  16 Vet. App. 436, 442 (2002).  In this sense, 
VA will consider what symptoms are absent and what symptoms 
are present, as well as the impact these symptoms have on his 
social and industrial capacities, when determining which 
level of impairment is most closely approximated under the 
Rating Schedule.  See 38 C.F.R. §§ 4.6, 4.21.    

The Veteran's attorney also argued that VA incorrectly 
focused on making a tally of symptoms found, held against a 
tally of symptoms not found, rather than focusing on the 
resulting level of the Veteran's social and industrial 
impairment.  The Board first notes the itemization and 
severity of symptoms must be considered when evaluating a 
mental disorder under the Rating Schedule.  See 38 C.F.R. § 
4.126(a) ("when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms...").  Further, in regards to the 
number of enumerated symptoms associated with ratings under 
38 U.S.C.A. § 4.130, the absence or presence of an enumerated 
symptom is not solely determinative of the disability rating 
associated with a veteran's impairment.   As noted by the 
United States Court of Veteran's Appeals in Mauerhan, the 
findings do not need to meet "all, most, or even some of the 
enumerated symptoms" to obtain an increased disability 
rating under the Rating Schedule.  See Id., 16 Vet. App. at 
442.  Rather, the enumerated symptoms serve "as examples of 
the type and degree of the symptoms," and those examples 
assist in differentiating between particular ratings.  See 
Id.  

Without the examples of listed symptoms associated with a 
particular rating, the differences between the ratings would 
be ambiguous at best.  Id.  That being said, when VA reviews 
all the symptoms of the Veteran's impairment, it must 
consider foremost the affect of those symptoms on the level 
of occupational and social impairment.  In this sense, VA 
does not search for a set of particular symptoms or generate 
a tally of symptoms to determine the rating assignment.  
Rather, if the affect of those symptoms is equivalent to what 
would be caused by the symptoms listed, and then the 
corresponding rating will be assigned. 

The Veteran's attorney contends that the absence of findings 
to support the listed criteria of the next higher rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, should not 
create a preponderance of the evidence against an assignment 
of that higher rating.  As explained above, VA reviews all 
the symptoms identified in the record, as well as their 
impact on the Veteran's social and industrial abilities, in 
order to assign the proper disability rating.  When the 
medical examiner's objective findings regarding psychiatric 
symptoms or their impact on the Veteran's social or 
industrial capacity, do not approximate not support a 
comparison to the listed examples in the next higher rating, 
then there is no evidence to support the assignment of that 
higher rating.  The lack of evidence of a particular medical 
finding identified in the rating criteria (such as "near 
continuous panic" or "obsessional rituals which interfere 
with routine activities") does not create an approximate 
balance of positive and negative evidence so as to give the 
Veteran the benefit of the doubt, which would overcome the 
preponderance of the evidence, and support the award of that 
next higher rating.  See 38 C.F.R. § 3.102; See also Gilbert, 
1 Vet. App. at 54-55.  Rather, there must be some evidence 
that the disability meets the criteria for the higher rating 
to support the Veteran's claim for increase.

Based on the foregoing, the Board finds that the nature and 
severity of the identified symptomatology, and the impact of 
the Veteran's symptoms on the level of his occupational and 
social impairment more closely approximates the listed 
symptoms and disability picture associated with a disability 
rating of 50 percent, and no higher, under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Board notes that there is no 
medical finding that the Veteran is unemployable.  In fact, 
the Veteran was able to maintain employment for over 24 years 
with the same employer.  He had a planned retirement in 2005.  
Although the examiner noted that, the Veteran had some 
difficulties working with supervisors and peers, he was able 
to maintain his employment by successfully finding a position 
that minimized interaction with others. 

These objective findings from the medical records are 
insufficient to warrant a rating to the next higher, 70 
percent, rating for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  The objective medical findings showed that the Veteran 
did not have delusions, suicidal ideation or impaired impulse 
control.  The Veteran was observed to have appropriate 
personal appearance and hygiene.  He has reported only one 
panic attack throughout the course of his treatment.  These 
symptoms do not approach a level that would in any way 
approximate the symptoms identified in the criteria for an 
increased, 70 percent, rating under Diagnostic Code 9411.  
The criteria for the 70 percent rating identify the following 
symptoms, which the Veteran does not have:  obsessional 
rituals which interfere with routine activities; intermittent 
illogical, obscure or irrelevant speech; near continuous 
panic; impaired impulse control; spatial disorientation; 
neglect of personal appearance and hygiene; and an inabilty 
to establish and maintain effective relationships.  The 
record shows none of these symptoms, and it shows facts 
(including that the Veteran has been married for over 32 
years, and he has participated in his community through his 
volunteer work) that affirmatively indicate the Veteran is 
not so disabled as to warrant the increased rating.

Looking at the impact of the symptoms on the Veteran's 
ability to work and interact with others, the Board notes 
that for a 70 percent evaluation, the medical evidence must 
show that the Veteran's PTSD has caused occupational and 
social impairment, with deficiencies in most areas, and 
inability to establish and maintain effective relationships.  
The fact remains that the Veteran's psychiatric disability 
has not occupational and social impairment, with deficiencies 
in most areas, and inability to establish and maintain 
effective relationships.  While the Veteran had social 
anxiety and he is withdrawn and isolated from others, he did 
maintain a position of employment with one employer for over 
24 years.  Though he is now retired, he reported that he is 
currently engaged in his community by being involved at 
church and by serving as a mentor to schoolchildren.  The 
record showed that that the Veteran does engage in volunteer 
work, which is similar to employment.  Although, the medical 
records reflect that the PTSD symptoms have interfered with 
the Veteran's marital relationship, he has nevertheless been 
married to his wife for over 32 years.  Disability due to 
PTSD does not approximate the criteria for the 70 percent 
rating.

Based on the evidence of record, disability due to PTSD does 
not warrant more than the current 50 percent rating.  

The attorney's argument that VA incorrectly assigned the 
current disability rating for the Veteran's service connected 
PTSD because it failed to consider the affect of the 
disability on the employment is unfounded.  The Board notes 
that the listed criteria for rating a mental disorder under 
38 C.F.R. § 4.130, Diagnostic Code 9411 require the finding 
of both "occupational and social impairment" at the 
associated level of severity to warrant a certain evaluation.  
Id. (emphasis added).  A finding of occupational impairment 
alone is not sufficient to support a particular rating; 
rather, there must be findings of social impairment at the 
same level of severity too.  As shown above, VA has 
considered the severity of the Veteran's occupational 
impairment in conjunction with his social impairment when 
evaluating his disability. 

Finally, the Attorney's argument that VA did not have 
adequate evidence to assess the Veteran's impairment and 
assign a rating is also groundless.  As shown above, the 
evidence of record is sufficient to adjudicate the Veteran's 
claim in order to determine that the findings do not warrant 
an evaluation in excess of 50 percent.  In the October 2006 
VA psychiatric examination report, the examiner provided 
adequate findings regarding the impact of the Veteran's 
symptoms on his occupational and social impairment to assign 
a rating.  See 38 C.F.R. § §4.2 and 4.10 (2008).  Records of 
ongoing treatment through March 2008 do not show any 
significant increase in the severity of the Veteran's 
disability.

In short, after a review of all the evidence of record, the 
Board finds that the currently described symptomatology does 
not warrant assignment of the next higher rating for PTSD 
(and does not approximate those criteria).  The evidence is 
strongly in favor of the current 50 percent rating.  The 
preponderance of the evidence is against the claim, and it 
must be denied.

As a final note, the Board finds that since the signs and 
symptoms of the Veteran's service-connected PTSD have been 
shown to be relatively consistent during the entire appeal 
period under Code 9411, "staged ratings" are not 
considered.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder is denied. 
 



____________________________________________

DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


